Examiner Comment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant’s representative, Attorney for Applicant, Matthew G. Osterhaus, Registration Number 63388, on 12/20/2021. See also attached Interview Summary.


In the claims:
See attached Claims Listing.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In addition to the reasons for indicating allowable subject matter discussed in the non-final office action submitted 08/02/2021, none of the prior art references cited and discussed in the remarks submitted 11/02/2021 teach or suggest the specific structural arrangement and configuration of “A systolic array architecture implemented in circuitry of an integrated circuit, comprising: a processing element array, comprising: processing elements to perform multiplication of matrices; and a processing element buffer memory for each of the processing elements; a column feeder array communicatively coupled to a first orthogonal edge of the processing element array, comprising: column feeders each communicatively coupled to a corresponding processing element to feed a first matrix into the processing element array; and a column feeder buffer memory for each of the column feeders; and a row feeder array communicatively coupled to a second orthogonal edge of the processing element array, adjacent to the first orthogonal edge, comprising: row feeders each communicatively coupled to a corresponding processing element to feed a second matrix into the processing element array; and a row feeder buffer memory for each of the row feeders, wherein the column feeder array and row feeder array are communicatively coupled to an external memory to access one or more interleaved segments of first blocks of the first matrix and one or more interleaved segments of second blocks of the second matrix, and a bandwidth consumption of the external memory is reduced by a factor of reduction in relation to a non-interleaving feeding pattern at least in part by interleaving of the one or more interleaved segments of each block of the first matrix and each block of the second matrix via a feeding pattern of the column feeder array and the row feeder array, wherein the first blocks each represents a row of the first matrix and the second blocks each represents a column of the second matrix” as recited by claim 1.
Claims 2-10 are allowed for at least the same reasons as claim 1 by reason of dependence.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlo Waje whose telephone number is (571)272-5767.  The examiner can normally be reached on 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/C.W./
Carlo WajeExaminer, Art Unit 2182                                                                                                                                                                                                        (571)272-5767


/EMILY E LAROCQUE/Primary Examiner, Art Unit 2182